        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page11ofof15
                                                                             15



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CV-737-MMD-CLB

 9                Plaintiff,                        Default Judgment of Forfeiture and Final
                                                    Judgment of Forfeiture
10          v.

11 $34,000.00 in United States Currency,

12                Defendant.

13 I. FACTS

14         On July 23, 2019, at approximately 9:45 A.M., David William Inglis was driving a

15 grey 2006 Ford sedan bearing a Kansas license plate on Interstate 80 westbound in Washoe

16 County, Nevada. Inglis was the sole occupant of the vehicle.

17         A Washoe County Sheriff’s Office (WCSO) officer, who was inside of his stationary

18 patrol vehicle, observed the Ford following another vehicle at approximately one-and-one-

19 half car’s lengths. The officer pulled out and caught up with the Ford and, then, observed

20 the vehicle pass over the fog line two times within a short distance.

21         The WCSO officer initiated a traffic stop for the following violations of Nevada law:

22 Following Too Closely and Failure to Maintain Lane.

23         The WCSO officer approached the Ford and advised Inglis of the reasons for the

24 stop. Inglis identified himself with a Kansas driver’s license and motorcycle license.

25         While gathering paperwork to give to the WCSO officer, Inglis stated that he was

26 traveling to Sacramento, California to attend the wedding of his daughter’s childhood

27 friend. When asked when the wedding was to occur, Inglis answered that it was a “few”

28 days away.
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page22ofof15
                                                                              15



 1          The WCSO officer asked Inglis to exit the vehicle while the officer completed a

 2   warning citation, and Inglis did so.

 3          While completing a warning citation and submitting a wants-and-warrants check,

 4   the WCSO officer engaged Inglis in conversation.

 5          Inglis stated that he used to live in California but moved to Kansas to raise horses

 6   on a ranch. When the officer asked where in California Inglis had lived, he replied that he

 7   had worked for the State Department and lived in San Luis Obispo, California.

 8          When asked about the location of the wedding, Ingis stated that he did not yet

 9   know. When asked where in Sacramento he would be staying, Inglis again stated that he

10   did not know, and he commented that he would find a hotel when he arrived.

11          At this juncture, a Nevada Highway Patrol (NHP) officer arrived on scene to

12   provide backup to the WCSO officer. The WCSO officer asked Inglis whether the Ford

13   contained any drugs, weapons, or large amounts of currency. Inglis responded in the

14   negative.

15          The WCSO officer asked the NHP officer to continue to work on the warning

16   citation.

17          The NHP officer deployed his certified, reliable canine—trained to detect the odor

18   of illegal drugs. The canine alerted to the presence of the odor of illegal drugs coming from

19   the Ford.

20          The NHP officer returned his canine to his vehicle and advised Inglis that based on

21   the positive canine alert on the Ford the officer would be conducting a probable-cause

22   search of the vehicle. The WCSO officer again asked Inglis whether the vehicle contained

23   any drugs, weapons, or large amounts of currency, and Inglis again responded in the

24   negative. Another WCSO officer arrived on scene, and he assisted the lead WCSO officer

25   with the search of the Ford.

26          Inside the trunk, investigators discovered a paper bag containing a tied-off white

27   plastic bag. Within the plastic bag, investigators found numerous bundles of United States

28   currency. The bundles were secured with rubber bands and appeared to be of similar
                                                 2
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page33ofof15
                                                                              15



 1   amounts. Based on his training and experience, the lead WCSO officer believed that the

 2   currency’s packaging was consistent with illegal-drugs trafficking.

 3             The lead WCSO officer engaged Inglis in further conversation. When asked to

 4   identify how much money was in the bag, Inglis said: “I don’t know, about $20,000

 5   maybe.” When asked whether the Ford contained any additional currency, Inglis replied

 6   that there was additional currency in his suitcase, totaling approximately $10,000. Inglis

 7   asserted that all of the money found in the vehicle belonged to him.

 8             The lead WCSO officer returned to the Ford and discovered a small black bag in the

 9   trunk. Inside the black bag was a smaller bag that, in turn, contained two additional,

10   rubber-banded bundles of currency, which appeared to be smaller than the bundles found

11   in the main cache. It is common for individuals transporting currency in the drugs trade to

12   separately label, earmark, and/or package the portion of the currency that represents their

13   transport payment. Along with the bundles of currency was a plastic zipped bag filled with

14   loose rubber bands.

15             The lead WCSO officer again engaged Inglis in conversation. When asked what he

16   intended to do with the currency, Inglis replied that he might use it to buy horses in

17   California. He was unable to identify any individual who he might meet about buying

18   horses.

19             In addition to the currency, the search of the Ford uncovered the following items:

20   (a) a black BB gun styled to look like a real handgun; (b) a black cane containing a sword

21   insert; (c) small scales, one of which had white residue on it; (d) an Oasis electronic thermo

22   hygrometer; (e) camping equipment; and (f) a $300 money order and receipts for other

23   money orders.

24             At approximately 10:18 A.M., a DEA agent arrived on scene to assist with the

25   investigation. The DEA agent engaged Inglis in consensual conversation.

26             When asked about the details of his trip, Inglis stated that he was driving from

27   Colby, Kansas to Sacramento, California to attend a wedding and possibly purchase some

28   horses. Inglis communicated that he often bought, sold, trained, and boarded horses.
                                                 3
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page44ofof15
                                                                              15



 1          When asked whether his vehicle contained any large amounts of currency, Inglis

 2   stated that he had approximately $30,000. Earlier, Inglis had twice denied to the lead

 3   WCSO officer that he had any large amounts of currency in the Ford.

 4          When asked about the source of the currency, Inglis initially said that it was

 5   retirement money but, then, stated that it was also his life savings.

 6          When asked about whether he utilized a bank, Inglis responded that he had a bank

 7   account but only kept approximately $2,000 in that account. He further stated that he kept

 8   most of his money, in the form of cash, in a safe deposit box in Boulder, Colorado, where

 9   his daughter lived. Inglis said that the safety deposit box had “a lot more money in it.”

10          When asked about his prior employment, Inglis stated that he had been employed

11   by NATO. The DEA agent asked for further details, at which point Inglis said that he had

12   actually been employed by a contracting agency that had “loaned him out” to NATO.

13   Inglis admitted that he did not receive retirement benefits from any federal agency. When

14   conversing with the lead WCSO officer, Inglis had initially stated that he had been

15   employed by the State Department.

16          When asked to provide further details about the wedding that Inglis claimed that he

17   was attending, he said that the woman getting married was a close friend of his daughter.

18   The DEA agent asked Inglis for the bride’s name, and Inglis initially stated that he could

19   not remember. The DEA agent then asked Inglis why he would have travelled so far to

20   attend a wedding when he did not know the name of the bride, at which point Inglis

21   provided a name. The DEA agent further asked Inglis where the wedding was being held.

22   Inglis initially stated that he did not know before asserting that it was actually going to be

23   held in Oregon, though he could not say where in Oregon. Up to this point, Inglis had

24   maintained that he was headed to Sacramento, California to attend the wedding.

25          Inglis indicated that his daughter would be joining him at the wedding. When the

26   DEA agent asked Inglis whether his daughter could corroborate his story, Inglis responded

27   affirmatively. The agent asked for the daughter’s phone number so that he could ask her

28   ///
                                                     4
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page55ofof15
                                                                              15



 1   about numerous topics, including the purported wedding and the horse business, but Inglis

 2   refused to provide the number.

 3          When asked whether he could produce documentation demonstrating his

 4   involvement in the horse business, Inglis said that he had no such documents. Inglis

 5   identified his business as Big Sky Stables in Colby, Kansas. Upon further investigation, the

 6   DEA agent was unable to verify the existence of such a business. Investigators found a

 7   number of internet printouts in the Ford displaying horses for sale, but most of the ads were

 8   from 2016 and 2017 and related to horses that appeared to be stabled in the Midwestern

 9   and Southeastern United States.

10          While the DEA agent conversed with Inglis, a WCSO officer placed the currency

11   along the roadside in the brush. An NHP officer, who had not seen where the currency was

12   placed, deployed his certified, reliable canine—trained to detect the odor of illegal drugs.

13   The canine was a different canine than the canine that had been deployed in the vicinity of

14   the Ford. The canine found the currency and alerted to the odor of illegal drugs coming

15   from it.

16          At the conclusion of the traffic stop, the DEA seized the currency.

17          A later official bank count determined that the currency totaled $34,000. It was

18   composed of the following:

19                 a. $20 in $10 bills (2 bills);

20                 b. $23,880 in $20 bills (1,194 bills);

21                 c. $100 in $50 bills (2 bills); and

22                 d. $10,000 in $100 bills (100 bills).

23          Subsequent investigation revealed that Inglis had two prior convictions for illegal-

24   drugs offenses. In 1986, Inglis was convicted of Conspiracy to Distribute Marijuana and

25   Conspiracy to Manufacture or Possess a Drug With Intent to Distribute.

26          When Inglis submitted his administrative claim, he provided a statement. In it,

27   Inglis contended that the seized currency had left him “virtually penniless.” When speaking

28   ///
                                                    5
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page66ofof15
                                                                              15



 1   to the DEA agent on the day of the seizure, Inglis had asserted that his safety deposit box

 2   in Boulder had “a lot more money in it.”

 3          The $34,000 in United States currency is the entirety of the defendant currency

 4   II. PROCEDURE

 5          On December 11, 2019, the United States filed a verified Complaint for Forfeiture

 6   in Rem, ECF No. 1, alleging the $34,000 (defendant property):

 7                 a. is all moneys, negotiable instruments, securities, or other things of value

 8                     furnished or intended to be furnished in exchange for a controlled

 9                     substance or listed chemical in violation of Subchapter I of the Controlled

10                     Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to the

11                     United States pursuant to 21 U.S.C. § 881(a)(6).

12                 b. is all proceeds traceable to an exchange for a controlled substance or

13                     listed chemical in violation of Subchapter I of the Controlled Substances

14                     Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to the United

15                     States pursuant to 21 U.S.C. § 881(a)(6).

16                 c. is all moneys, negotiable instruments, and securities used or intended to

17                     be used to facilitate violations of Subchapter I of the Controlled

18                     Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to the

19                     United States pursuant to 21 U.S.C. § 881(a)(6).

20                 d. is any property, real or personal, which constitutes or is derived from

21                     proceeds traceable to a violation of Subchapter I of the Controlled

22                     Substances Act, 21 U.S.C. § 801, et seq., a specified unlawful activity as

23                     defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or a conspiracy to

24                     commit such offense, and is subject to forfeiture to the United States

25                     pursuant to 18 U.S.C. § 981(a)(1)(C).

26          On December 23, 2019, the Court entered an Order for Summons and Warrant of

27   Arrest in Rem for the Property and Notice, ECF No. 4, and the Clerk issued the Summons

28   and Warrant of Arrest in Rem, ECF No. 5.
                                                    6
            Case
             Case3:19-cv-00737-MMD-CLB
                  3:19-cv-00737-MMD-CLB Document
                                         Document13-2
                                                  14 Filed
                                                      Filed04/17/20
                                                            04/03/20 Page
                                                                      Page77ofof15
                                                                                 15



 1            Pursuant to the Order, ECF No. 4, the following documents were served on the

 2   defendant property and all persons or entities who may claim an interest in the defendant

 3   property: the Complaint, ECF No. 1, the Order, ECF No. 4, the Summons and Warrant,

 4   ECF No. 5, and the Notice of Complaint for Forfeiture. Notice was published according to

 5   law.

 6            Pursuant to Supplemental Rule for Admiralty or Maritime Claims and Asset

 7   Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G(5), all persons interested in the

 8   defendant property were required to: (1) file a verified claim, setting forth the person’s or its

 9   interest in the property, that (a) identified the specific property claimed, (b) identified the

10   claimant and stated the claimant’s interest in the property, and (c) was signed by the

11   claimant under penalty of perjury pursuant to 28 U.S.C. § 1746; (2) file the verified claim

12   with the Clerk of the above-entitled Court no later than 35 days after the notice was sent or,

13   if direct notice was not sent, no later than 60 days after the first day of publication on the

14   official internet government forfeiture site, www.forfeiture.gov; (3) file an answer to the

15   Complaint for Forfeiture in Rem or a motion under Rule 12 with the Clerk of the Court,

16   Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia Street, 3rd

17   Floor, Reno, Nevada 89501, no later than 21 days after filing the verified claim; and (4)

18   serve a copy of the verified claim and the answer at the time of each filing on James A.

19   Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite 1100, Las

20   Vegas, Nevada 89101. Complaint, ECF No. 1; Order for Summons and Warrant, ECF No.

21   4; Summons and Warrant, ECF No. 5.

22            On January 21, 2020, the United States Marshals Service served the Complaint, the

23   Order for Summons and Warrant of Arrest in Rem for the Property and Notice, the

24   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Complaint for

25   Forfeiture and Arrest by executing them on the defendant property. Notice of Filing Take

26   into Custody, ECF No. 6.

27            Public notice of the forfeiture action and arrest was given to all persons and entities

28   by publication via the official internet government forfeiture site, www.forfeiture.gov, from
                                                    7
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page88ofof15
                                                                              15



 1   January 14, 2020, through February 12, 2020. Notice of Filing Proof of Publication, ECF

 2   No. 7.

 3            On January 17, 2020, the United States Attorney’s Office served and attempted to

 4   serve David William Inglis by regular and certified return receipt mail, respectively, with

 5   the Complaint for Forfeiture in Rem, the Order for Summons and Warrant of Arrest for

 6   the Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and

 7   the Notice of Complaint for Forfeiture and Arrest. The certified mail was returned as

 8   unclaimed but the regular mail was not. Notice of Filing Service of Process, ECF No. 8-1,

 9   p. 3, 6-7, 9-25, 27-31.

10            On January 17, 2020, the United States Attorney’s Office served and attempted to

11   serve David William Inglis by regular and certified return receipt mail, respectively, with

12   the Complaint for Forfeiture in Rem, the Order for Summons and Warrant of Arrest for

13   the Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and

14   the Notice of Complaint for Forfeiture and Arrest. The certified mail was returned as

15   unclaimed but the regular mail was not. Notice of Filing Service of Process, ECF No. 8-1,

16   p. 3, 6-7, 9-25, 32-35.

17            On January 17, 2020, the United States Attorney’s Office served and attempted to

18   serve Grace McGiltha Inglis by regular and certified return receipt mail, respectively, with

19   the Complaint for Forfeiture in Rem, the Order for Summons and Warrant of Arrest for

20   the Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and

21   the Notice of Complaint for Forfeiture and Arrest. The certified mail was returned as

22   unclaimed but the regular mail was not. Notice of Filing Service of Process, ECF No. 8-1,

23   p. 3, 6-7, 9-25, 36-40.

24            On January 17, 2020, the United States Attorney’s Office served the Daughter of

25   David William Inglis by regular and certified return receipt mail with the Complaint for

26   Forfeiture in Rem, the Order for Summons and Warrant of Arrest for the Property and

27   Notice, the Summons and Warrant of Arrest in Rem for the Property, and the Notice of

28   ///
                                                   8
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page99ofof15
                                                                              15



 1   Complaint for Forfeiture and Arrest. Notice of Filing Service of Process, ECF No. 8-1, p.

 2   3-4, 6-7, 9-25, 41-43.

 3          No person or entity has filed a claim, answer, or responsive pleading within the time

 4   permitted by 18 U.S.C. § 983(a)(4) and Fed. R. Civ. P. Supp. Rule G(4) and (5).

 5          David William Inglis is not in the military service within the purview of the

 6   Servicemembers Civil Relief Act. Exhibit 1.

 7          Grace McGiltha Inglis is not in the military service within the purview of the

 8   Servicemembers Civil Relief Act. Exhibit 2.

 9          David William Inglis is neither a minor nor an incompetent person.

10          Grace McGiltha Inglis is neither a minor nor an incompetent person.

11          On March 9, 2020, the United States filed a Motion for Entry of Clerk’s Default

12   against David William Inglis in the above-entitled action. Motion for Entry of Clerk’s

13   Default, ECF No. 9.

14          On March 10, 2020, the Clerk of the Court entered a Default against David William

15   Inglis in the above-entitled action. Entry of Clerk’s Default, ECF No. 10.

16          On March 30, 2020, the United States filed a Motion for Entry of Clerk’s Default

17   against the $34,000, Grace McGiltha Inglis, the Daughter of David William Inglis, and all

18   persons or entities who may claim an interest in the defendant property in the above-

19   entitled action. Motion for Entry of Clerk’s Default, ECF No. 11.

20          On March 31, 2020, the Clerk of the Court entered a Default against the $34,000,

21   Grace McGiltha Inglis, the Daughter of David William Inglis, and all persons or entities

22   who may claim an interest in the defendant property in the above-entitled action. Entry of

23   Clerk’s Default, ECF No. 12.

24   III. The Requirements for Default were met.

25           A. Legal Standard

26          Civil forfeiture cases have five requirements that must be fulfilled to complete a

27   default: (1) the judgment sought does not differ in kind from, or exceed in amount, what is

28   demanded in the pleadings pursuant to Fed. R. Civ. P. 54(c); (2) the Clerk of the Court has
                                                 9
         Case
          Case3:19-cv-00737-MMD-CLB
               3:19-cv-00737-MMD-CLB Document
                                      Document13-2
                                               14 Filed
                                                   Filed04/17/20
                                                         04/03/20 Page
                                                                   Page10
                                                                        10ofof15
                                                                               15



 1   entered default for a sum certain pursuant to Fed. R. Civ. P. 55(b)(1); (3) publication and

 2   personal service were completed pursuant to Fed. R. Civ. P. Supp. Rule G(4); (4) the

 3   Complaint is legally sufficient to support a reasonable belief that the government will be

 4   able to meet its burden of proof pursuant to Fed. R. Civ. P. Supp. Rule G(2), Alan Neuman

 5   Prods., Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988); and (5) no person has filed a

 6   claim, or the claim(s) have been resolved under 18 U.S.C. § 983(a)(4)(A) or Fed. R. Civ. P.

 7   Supp. Rule G(5).

 8          Civil cases that do not directly address forfeiture have seven factors that the Court

 9   must consider before entry of default: (1) the substantive merit of the plaintiff’s claims; (2)

10   the sufficiency of the complaint; (3) the amount of money at stake; (4) the possibility of

11   prejudice to the plaintiff if relief is denied; (5) the possibility of disputes to any material

12   facts in the case; (6) whether default resulted from excusable neglect; and (7) the public

13   policy favoring resolution of cases on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72

14   (9th Cir. 1986); SATA GmbH & Co. KG v. USA Italco Int'l Ltd., No. 3:18-CV-00351-MMD-

15   WGC, 2019 WL 4601513, at *3 (D. Nev. Sept. 20, 2019); Covenant Care California, LLC v.

16   Shirk, No. 217CV00956JADVCF, 2018 WL 3429669, at *1 (D. Nev. July 16, 2018).

17          For purposes of a default judgment, the well-pled allegations of the Complaint are

18   taken as true. Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 918 (9th Cir. 1987).

19   Furthermore, upon default, the defendant’s liability is conclusively established and the

20   factual allegations in the Complaint, except those relating to damages, are accepted as true.

21   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). The power to grant or deny

22   relief upon an application for default judgment is within the discretion of the Court. Aldabe

23   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

24           B. The Forfeiture Requirements for Default Were Met.

25                  a. Judgment Sought

26          Pursuant to Fed. R. Civ. P. 54(c) and 55(b), the judgment by default does not “differ

27   in kind from, or exceed [the] amount” of relief listed in the Complaint for forfeiture.

28   ///
                                                      10
        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page11
                                                                       11ofof15
                                                                              15



 1                  b. Default and Entry of Default

 2          As shown above, the United States requested entry of Clerk’s Default against the

 3   $34,000, and all persons or entities who may claim an interest in the defendant property in

 4   the above-entitled action. ECF No. 9, 11. The Clerk entered the Default as requested. ECF

 5   No. 10, 12.

 6                  c. Notice

 7          Pursuant to Fed. R. Civ. P. Supp. Rule G(4)(a)(iv)(C), the United States published

 8   notice via the official internet government forfeiture site, www.forfeiture.gov, for thirty

 9   consecutive days. ECF No. 7. Pursuant to Fed. R. Civ. P. Supp. Rule G(4)(b), the United

10   States served the Complaint, the Order for Summons and Warrant of Arrest in Rem for the

11   Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and the

12   Notice of Complaint for Forfeiture and Arrest on all known potential claimants. Notice of

13   Filing Service of Process, ECF No. 8.

14                  d. Legal Sufficiency of the Complaint

15          The Complaint filed in this action was verified. The Court has subject matter

16   jurisdiction, in rem jurisdiction over the defendant property, and venue. The Complaint

17   described the property with reasonable particularity. The Complaint states where the

18   seizure of the defendant property occurred and its current location. The Complaint

19   identifies the statute under which the forfeiture action is brought. The Complaint alleges

20   sufficiently detailed facts to support a reasonable belief that the United States will be able to

21   meet its burden of proof at trial. Fed. R. Civ. P. Supp. Rule G(2); Complaint, ECF No. 1.

22                  e. Status of Potential Claimants

23          No person or entity has filed a claim and the time to file a claim has passed.

24           C. The Civil Requirements for Default Were Met.

25                  a. The Plaintiff Would be Prejudiced Without a Judgment

26          The government would be prejudiced if it were to try this case rather than obtain a

27   default judgment, since a trial would require the additional expenditure of human and

28   financial resources. These expenses and efforts are unnecessary because the Complaint
                                                  11
        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page12
                                                                       12ofof15
                                                                              15



 1   established sufficient evidence of the status and forfeitability of the defendant property, and

 2   that evidence is uncontested by David William Inglis, Grace McGiltha Inglis, and the

 3   Daughter of David William Inglis. See United States v. $150,990.00 in U.S. Currency, No. 2-

 4   12-CV-01014-JAD, 2014 WL 6065815, at *2 (D. Nev. Nov. 10, 2014), (“[T]he government

 5   would be prejudiced by having to expend additional resources litigating an action that

 6   appears to be uncontested. This factor favors default judgment.”).

 7                 b. & c. The Plaintiff’s Claims are Meritorious and the Complaint is

 8                     Sufficient.

 9          As shown in the statement of the case above, the government has a clear case

10   against the defendant property and the Complaint sufficiently alleges the facts of the case.

11                 d. The Amount of Money at Stake

12          The value of the defendant property at stake was clearly established in the

13   Complaint, ECF No. 1, and the defendant property is forfeitable pursuant to 21 U.S.C. §

14   881(a)(6).

15          Under the fourth Eitel factor, the court considers the amount of money at stake
            in relation to the seriousness of Defendants' conduct. Plaintiff has provided
16          evidence that the currency, a sum of $24,000, was furnished or intended to be
            furnished in exchange for marijuana, a serious violation of federal law.
17
            United States v. Twenty-Four Thousand Dollars ($24,000) in U.S. Currency, No.
18          02:09-CV-2319-LRH, 2010 WL 2695637, at *3 (D. Nev. July 2, 2010)
            (quotation marks and citation omitted).
19

20   The Complaint alleges the serious crime of exchanging or intending to exchange moneys,

21   negotiable instruments, securities, or other things of value for a controlled substance or

22   listed chemical in violation of Subchapter I of the Controlled Substances Act, 21 U.S.C. §

23   801, et seq. The money at stake is the tainted currency related to a completed or

24   contemplated illegal-drugs transaction in violation of Subchapter I of the Controlled

25   Substances Act, 21 U.S.C. § 801, et seq.

26   ///

27   ///

28   ///
                                                    12
        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page13
                                                                       13ofof15
                                                                              15



 1                 e. There Are No Possible Disputes of Material Fact

 2          No issues of material fact exist and the allegations of the Complaint are established

 3   as a matter of law. The property is subject to forfeiture because law enforcement can

 4   demonstrate that the defendant property:

 5                    a. is all moneys, negotiable instruments, securities, or other things of

 6                        value furnished or intended to be furnished in exchange for a

 7                        controlled substance or listed chemical in violation of Subchapter I of

 8                        the Controlled Substances Act, 21 U.S.C. § 801, et seq., and is subject

 9                        to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

10                    b. is all proceeds traceable to an exchange for a controlled substance or

11                        listed chemical in violation of Subchapter I of the Controlled

12                        Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to

13                        the United States pursuant to 21 U.S.C. § 881(a)(6).

14                    c. is all moneys, negotiable instruments, and securities used or intended

15                        to be used to facilitate violations of Subchapter I of the Controlled

16                        Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to

17                        the United States pursuant to 21 U.S.C. § 881(a)(6).

18                    d. is any property, real or personal, which constitutes or is derived from

19                        proceeds traceable to a violation of Subchapter I of the Controlled

20                        Substances Act, 21 U.S.C. § 801, et seq., a specified unlawful activity

21                        as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or a

22                        conspiracy to commit such offense, and is subject to forfeiture to the

23                        United States pursuant to 18 U.S.C. § 981(a)(1)(C)

24                 f. Default Was Not the Result of Excusable Neglect

25          The record shows that the claimant and potential claimants were properly served

26   with the Complaint, Order, Summons and Warrant, and the Notice and failed to file a

27   claim and answer to the Complaint. There is no evidence of excusable neglect.

28   ///
                                                   13
        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page14
                                                                       14ofof15
                                                                              15



 1                 g. Public Policy Does not Prevent Default Judgment

 2          Under Fed. R. Civ. P. 55(b), default judgments are allowed. Here, the claimant and

 3   potential claimants did not file a claim and an answer to the government’s Complaint.

 4          While the Federal Rules do favor decisions on the merits, they also frequently
            permit termination of cases before the court reaches the merits. As F.R.C.P. 55
 5          indicates, one such instance is when a party fails to defend against an action,
            which is exactly what [claimant(s)] failed to do in this case. Thus, the preference
 6          to decide cases on the merits does not preclude a court from granting default
            judgment.
 7
            Kloepping v. Fireman's Fund, No. C 94-2684 TEH, 1996 WL 75314, at *3 (N.D.
 8          Cal. Feb. 13, 1996).
 9   Denying the government’s motion would not further public policy. While cases should be

10   decided on the merits when possible, the claimant and potential claimants have not

11   contested the facts of the Complaint or the forfeiture of the defendant property, which

12   makes a decision on the merits impractical. Therefore, a final default judgment of forfeiture

13   is appropriate. See Covenant Care California, 2018 WL 3429669, at *2.

14   IV. Judgment

15          Based on the foregoing this Court finds that the United States has shown its

16   entitlement to a Default Judgment of Forfeiture as to David William Inglis, Grace

17   McGiltha Inglis, the Daughter of David William Inglis, and all persons or entities who

18   may claim an interest in the defendant property and Final Judgment of Forfeiture as to the

19   $34,000.

20          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

21   DECREED that Default Judgment of Forfeiture is entered as to David William Inglis,

22   Grace McGiltha Inglis, the Daughter of David William Inglis, and all persons or entities

23   who may claim an interest in the defendant property in the above-entitled action.

24          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Final

25   Judgment of Forfeiture is entered against the $34,000 in United States Currency.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the defendant

27   property be, and the same is hereby forfeited to the United States of America, and no

28   ///
                                                    14
        Case
         Case3:19-cv-00737-MMD-CLB
              3:19-cv-00737-MMD-CLB Document
                                     Document13-2
                                              14 Filed
                                                  Filed04/17/20
                                                        04/03/20 Page
                                                                  Page15
                                                                       15ofof15
                                                                              15



 1   possessory rights, ownership rights, and no rights, titles, or interests in the property shall

 2   exist in any other party.

 3          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 4   reasonable cause for the seizure or arrest of the defendant property.

 5

 6                                                        ___________________________________
                                                          UNITED STATES DISTRICT JUDGE
 7
                                              4/17/2020
 8                                                        DATED:___________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     15
